62 N.Y.2d 796 (1984)
In the Matter of Ronald Fox, Respondent,
v.
John P. Finnerty, as Sheriff of Suffolk County, Appellant.
Court of Appeals of the State of New York.
Decided May 17, 1984.
Martin Bradley Ashare, County Attorney (Marion T. McNulty of counsel), for appellant.
Robert D. MacLachlan, Jr., for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), determination appealed from and order of the Appellate Division brought up for review reversed, with costs, and the original determination of appellant reinstated. The punishment was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one's sense of fairness (Matter of Pell v Board of Educ., 34 N.Y.2d 222, 237).